FILED
                            NOT FOR PUBLICATION
                                                                           OCT 28 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10488

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00741-RM-DTF-
                                                 1
 v.

HECTOR NAPOLEON SANTOS, a.k.a.                   MEMORANDUM*
Hector Napoleon-Santos, a.k.a. Hector
Napoleon Santos,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Marquez, District Judge, Presiding

                            Submitted October 26, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Hector Napoleon Santos appeals from the district court’s judgment and

challenges his guilty-plea conviction and 43-month sentence for attempted illegal

re-entry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Santos’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Santos the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Santos has waived the right to appeal his conviction and sentence. Because

the record discloses no arguable issue as to the validity of the waiver, we dismiss

Santos’s appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2